DETAILED ACTION
Response to Arguments
Examiner acknowledges oversight for indicating incorrect date instead of January 7, 2020 on the previous Office Action (07 December 2020). References in 07 December 2020 Office Action were directed to the preliminary amendment filed on 07 January 2020. 
The substitute Specification filed 18 February 2021 obviates previous objections.
The substitute Drawings filed 18 February 2021 obviates previous objections.
The amendments to the claims, sufficiently address the previous objections to claim 10
and rejections under 35 U.S.C. 112(b) to claims 19-25, and as such both have been withdrawn.
Applicant's further arguments submitted 18 February 2021 with respect to claims 1-21 as
previously rejected under 35 U.S.C. 103 have been considered but are moot in view of the
new ground(s) of rejection necessitated by amendment.
Specification
The disclosure is objected to because of the following informalities: 
In substitute Specification filed 18 February 2021, paragraph [0041] states “central flat region 41” and “curved outer regions 43 and 45” for Figures 2A-2D through 8A-8C, however in substitute Drawings filed 18 February 2021, “41” and “43” were replaced in Figure 8C.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "surrounding side wall" in claims 1-21 renders the claim indefinite.  It is unclear whether the “surrounding side wall” is referring to “surrounding edge wall” as disclosed (i.e. “at least one suture port extending through the sloped surrounding edge wall...”) or is a new sidewall. Consequently, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, “surrounding side wall” will be interpreted as “surrounding edge wall” as disclosed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rys (US 2018/0272122 A1; hereinafter Rys) and further in view of Brown et al. (US 2009/0171420 A1; hereinafter Brown) and Wahlstrand (US 2015/0196218 A1; hereinafter Wahlstrand).
Regarding claim 1, Rys teaches a device that is implantable in body tissue of a human or animal (e.g. abstract; title). Rys further discloses at least one suture port extending through the surrounding edge wall and the interior facing side wall but not through the exterior facing side wall of the case (e.g. Figure 1, Item 118; [0062]) as indicated by the annotated figure (Figure 1 – Annotated (Rys)) as shown below. Similarly, Rys teaches an implantable medical device with control circuitry for generating an electrical stimulus (e.g. [0009]). Although Rys is silent on the header, Brown teaches housing for implantable medical device, including the header with a terminal (e.g. abstract; [0033]). It is inherent that the housing as taught by Brown would allow electronic circuitry such as the control circuitry as taught by Rhys to be connected to the terminal as Brown discloses housing may include medical device 


    PNG
    media_image1.png
    613
    637
    media_image1.png
    Greyscale

Figure 1 – Annotated (Rys) 

    PNG
    media_image2.png
    302
    792
    media_image2.png
    Greyscale

Figure 1 – Annotated (Brown) 

    PNG
    media_image3.png
    271
    546
    media_image3.png
    Greyscale

Figure 3A – Annotated (Wahlstrand) 

Regarding claims 2 & 3, Rys modified by Brown and Wahlstrand discloses the claimed invention except for a second and third suture ports. However, it would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Thus, it would be obvious to duplicate the suture port to inhibit medical device movement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art ( see St. Regis Paper Co. v.Bemis Co., 193 USPQ 8).
Regarding claims 7 & 18, Brown teaches a case comprised of a partially flat surrounding edge wall with a curved region joined to an exterior facing side wall and an interior facing side wall opposed to the exterior facing side wall in Figure 1 (e.g. Figure 1; [0033]).It would be ordinary skill in the art at the effective filing to further modify the device taught by Rys, Brown, and Wahlstrand with the curved region as taught by Brown to ensure the device includes a hermetically sealed enclosure. As taught by Brown this is desirable to protect the electronic circuitry from body fluids and protecting the organism from infection or other injury caused by the implanted materials (e.g. [0005]).


Regarding claim 17, Rys as modified discloses suture ports are canted at an outward angle with respect to the exterior facing side wall of the case. Rys teaches the central axes of port diverge with respect to central access (arrow) of the device as shown in the Figure 1 – Annotated (Rys) (see previous figures). As previously stated, it would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Thus, it would be obvious to duplicate the suture port to inhibit medical device movement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v.Bemis Co., 193 USPQ 8).
Regarding claims 19-21, the device as taught by Rys modified by Brown and Wahlstrand fails to indicate a first area of the exterior facing side wall is from about X% to about Y% of a second area of the interior facing side wall of the case, where X can be 85%, 75%, or 65% & Y can be 95%, 85%, or 75%. However the percentage ranges (about 85% to about 95%, about 75% to about 85%, about 65% to about 75%, as indicated by the claim limitations in claims 19, 20, and 21, respectively, cannot be relied upon to patenably distinguish the claimed invention from prior art as it is interpreted as an optimum or workable ranges. Thus it would have been obvious to person having ordinary skill in the art at the effective filing since it has been held that where the general conditions of a claim are disclosed in the . 

Claims 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rys, Brown, and Wahlstrand as applied to claims 1-3, 7, and 14-21 above, and further in view of Mann et al. (US 6609029 B1; hereinafter Mann). 
Regarding claim 4, the device taught by Rys modified by Brown and Wahlstrand fails to disclose a header with a suture port. However, Mann teaches  an implantable neurostimulator or similar medical device (e.g. abstract) with a header, as is known in the art, to include a suture hole(s) at the top of the header to assist in holding the device in a desired implanted location (e.g. Column 4, lines 41-52). Thus, it would be obvious in one ordinary skill in the art at effective filing to further modify the device taught by Rys modified by Brown and Wahlstrand to include one or more suture holes in the header as taught by Mann since it is known in the art. 
Regarding claim 5, Rys as modified discloses suture ports are canted at an outward angle with respect to the exterior facing side wall of the case. Rys teaches the central axes of port diverge with respect to central access (arrow) of the device as shown in the Figure 1 – Annotated (Rys) (see previous figures). As previously stated, it would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Thus, it would be obvious to duplicate the suture port to inhibit medical device movement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v.Bemis Co., 193 USPQ 8).
Regarding claim 6, the device taught by Rys modified by Brown and Wahlstrand fails to teach the first, second, and third suture ports are formed proximate to a perimeter edge of the device and 
Regarding claim 8, Rys, Brown, and Wahlstrand are silent in regards to the device further comprising a fourth suture port. However, it would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Thus, it would be obvious to duplicate the suture port to inhibit medical device movement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v.Bemis Co., 193 USPQ 8).
Regarding claim 9, Brown further discloses wherein the exterior facing side wall and the interior facing side wall are substantially rectangular-shaped side walls as shown in Figure 1. It would be obvious to a person of ordinary skill in the art at the effective filing to further modify the device taught by Rys with the header and case as taught by Brown to ensure the device includes a hermetically sealed enclosure. As taught by Brown this is desirable to protect the electronic circuitry from body fluids and protecting the organism from infection or other injury caused by the implanted materials ([0005]). Similarly, as taught by Rys, the fixture feature 118 is desirable as it can inhibit movement of the main body in an explantation direction ([0062]). Thus, it would be obvious to person having ordinary skill in .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rys, Brown, and Wahlstrand as applied to claims 1-3, 7, and 14-21 above as well as over Mann as applied to claims 4-6 and 8-9 above, and further in view of Imran et al. (US 20180185661 A1; hereinafter Imran).
Regarding claim 10, the device of Rys modified by Brown and Wahlstrand teaches wherein the first and second rectangular-shaped side walls define first and second corner regions of the device, and wherein the header defines third and fourth corner regions of the device. Although, Rys teaches the suture ports as previously claimed, Rys,  Brown, and Wahlstrand fail to teach wherein the first, second, third, and fourth suture ports extend through the first, second, third, and fourth corner regions of the device, respectively. However Imran discloses suture anchors or suture ports (20c) may be position on one or more corners of housing as shown in Figure 3 in order to anchor the device to a desired location in the body (e.g. [0026]). It would be obvious to a person having ordinary skill in the art at the effective filing to further modify the device taught by Rys and Brown to include the suture ports at the corner regions of the device as taught by Imran. The predicted result would be the device anchored to a desired place as disclosed by Imran.	Regarding claim 11, modified Rys discloses the invention substantially as claimed, however fails to disclose duplication of a suture port and aligning the four suture ports substantially perpendicular to the interior facing side wall of the case. It would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys and align the four suture ports substantially perpendicular to the interior facing side wall of the case. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]), which is a predicted benefit similar to the substantially perpendicular configuration for the suture ports on the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rys, Brown, and Wahlstrand as applied to claims 1-3, 7, and 14-21 above as well as over Mann as applied to claims 4-6 and 8-9 above, and further in view of Kane et al. (US 8849420 B2; hereinafter Kane).
Regarding claim 12, Kane discloses an upper edge region of the header is comprised of an upwardly extending protuberance, and a suture port is formed in the upwardly extending protuberance as seen below in the annotated Figure 8. It would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys to include a fourth suture port. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Similarly, the upwardly extending protuberance is interpreted as an obvious design choice which would result with the same structure as the prior art as taught by Kane. Thus, it would be obvious to duplicate the suture port to inhibit medical device movement and add an header component with an extending protuberance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v.Bemis Co., 193 USPQ 8) and that choosing a design involves only routine skill in the art. 

    PNG
    media_image4.png
    567
    815
    media_image4.png
    Greyscale

Figure 8 – Annotated (Kane) 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rys, Brown, and Wahlstrand as applied to claims 1-3, 7, and 14-21 above as well as over Mann as applied to claims 4-6 and 8-9 above, and further in view of He  (US 2006/0184204 A1; hereinafter He) and Bolea (US 2014/0228905 A1; hereinafter Bolea). 
Regarding claim 13, Brown teaches through Figure 1 of one or more openings to allow electrical leads (e.g. Figure 1, 102; [0033]) resulting a second terminal formed in the header. However, Rys, Brown, and Wahlstrand are silent on a proximal end of a terminal plug is disposed in the second terminal with a distal end of the terminal plug having a terminal plug suture port. Bolea discusses port plugs may be used to seal the unused ports in the header for an implantable neurostimulator (e.g. [0424]). While Bolea is silent on the terminal plug suture port, He discloses a lead connector to include a suture hole that can be used to suture the lead, and optionally the lead connector, in place (e.g. [0046]). . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

26 February 2021